Citation Nr: 1814912	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  17-47 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to basic eligibility for Dependents' Education Assistance (DEA).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his partner, C. H.

ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty with the United States Navy from August 1956 to March 1960 and from June 1960 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2017 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in January 2018.  A transcript of the hearing has been associated with the claims file.

During his Board hearing and in multiple statements in support of his claim, the Veteran reported that his PTSD prevents him from working and described years of chronic unemployment.  A claim for a TDIU rating is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Therefore, in light of the Veteran's contentions, the Board finds that the issue of TDIU is raised by the record, is part and parcel of the higher rating claim, and is properly before the Board for adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

For reasons discussed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  VA will notify the Veteran if further action is required.


REMAND

After careful review of the evidence of record, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim of entitlement.  See 38 C.F.R. § 19.9 (2017).  

During his January 2018 Board hearing, the Veteran testified that his PTSD symptoms have worsened since his most recent VA examination in May 2017.  Specifically, the Veteran reported increased depression, decreased self-esteem, decreased motivation, poor hygiene, worsening sleep problems, and nightmares.  The Veteran's partner, C.H., testified that the Veteran is increasingly edgy, has terrible nightmares, and "is not the person that I knew six years ago."  A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  Reexaminations will be requested whenever VA determines there is a need to verify either the continued existence or the current severity of a disability.  38 C.F.R. § 3.327 (a) (2017). 
Because the evidence of record suggests that the Veteran's PTSD symptoms have worsened during the pendency of the appeal, remand is necessary in order to afford the Veteran another VA examination.

With regard to the Veteran's claims of entitlement to basic eligibility for Dependents' Education Assistance and entitlement to TDIU, the Board finds these issues to be inextricably intertwined with his claim for an increased disability rating for his service-connected PTSD, as the claim for PTSD would impact his total disability rating.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  As such, a decision on these issues would be premature, and remand is also required pending resolution of the intertwined claims.


Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Identify and obtain any outstanding VA treatment records that are not already associated with the claims file.  All efforts to obtain additional evidence must be documented in the electronic record.

2.  Schedule a VA PTSD examination to assess the current nature and severity of the Veteran's PTSD.  The entire electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner should describe the Veteran's symptoms and note the functional impairment of the Veteran's service-connected PTSD and how that impairment impacts employability and daily life.  The examiner must comment on the severity of the PTSD and report all signs and symptoms necessary for evaluating the disability under the rating criteria as indicated by the relevant DBQ.

A complete rationale should be provided for all opinions given, with explanation of the factors upon which each medical opinion is based.

3.  Request that the Veteran complete a formal application for TDIU, including a complete history of employment and educational background. 

4.  Request that the Veteran complete a formal application for Dependents' Education Assistance.

5.  Then, readjudicate the appeals, including the Veteran's claims for TDIU and Dependents' Education Assistance.  If the claims remain denied, issue a supplemental statement of the case and provide the Veteran and his representative adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





